Exhibit 10(o)

LOGO [g68622exbp1.jpg]

A. O. SMITH CORPORATION

INCENTIVE COMPENSATION AWARD AGREEMENT

FOR 2008

THIS AGREEMENT, made and entered into this 5th day of November, 2008 by and
between A. O. Smith Corporation (hereinafter called the “Company”) and Paul W.
Jones (hereinafter called “Executive”);

W I T N E S S E T H :

WHEREAS, the Board of Directors of the Company has adopted the A. O. Smith
Corporation Combined Incentive Compensation Plan, as amended January 1, 2007,
(hereinafter called the “Plan”) which is administered by the Personnel and
Compensation Committee of the Board of Directors (hereinafter called the
“Committee”);

WHEREAS, the Executive, upon the terms and conditions herein set forth, will be
a participant for the fiscal year of the Company commencing January 1, 2008,
(hereinafter called the “Plan Year”) under the Plan, the terms and conditions of
which Plan are incorporated herein by reference;

WHEREAS, this Agreement constitutes a separate contract such as is provided for
in the Plan;

NOW, THEREFORE, in consideration of the payments herein provided, and of the
covenants and agreements herein set forth, the parties hereby mutually covenant
and agree as follows:

 

I. Employment. Executive agrees to remain in the employ of the Company for the
entire Plan Year, but it is understood that the Executive’s employment may be
terminated at any time by the Company.

 

1



--------------------------------------------------------------------------------

II. Award. The Company, subject to the limitations of the Plan, shall provide
the Executive the following additional Stock Option Award for 2008 subject to
the conditions set forth in the Plan.

 

  A. Stock Option

 

  (i) The Company grants the Executive a Non-Qualified Stock Option to purchase
from the Company an aggregate amount of 41,100 Shares of the common stock of the
Company, authorized and unissued or, at the discretion of the Company, treasury
stock if available.

 

  (ii) The price to be paid for the Shares upon exercise of this option shall be
$32.01 per Share which is equal to the average of the high and low sales price
of the Shares on the New York Stock Exchange on the grant date of November 5,
2008.

 

  (iii) This option is exercisable as follows:

 

  a) 13,700 Shares become exercisable on November 5, 2009.

 

  b) 13,700 Shares become exercisable on November 5, 2010.

 

  c) 13,700 Shares become exercisable on November 5, 2011.

 

  (iv) The right to exercise the option expires on November 5, 2018.

 

  (v) Except as provided below, this option may only be exercised by the
Executive while in the employ of the Company.

 

  (vi) This option may be exercised only by written notice served by the
Executive upon the Secretary of the Company at its office at Milwaukee,
Wisconsin, specifying the number of Shares in respect to which this option is
being exercised, accompanied by payment for such Shares in such form as the
Company may deem acceptable. Such Shares upon payment of the purchase price
shall be fully paid and non-assessable.

 

  (vii) This option shall not be transferable by the Executive otherwise than by
will or the laws of descent and distribution, and may be exercised, during the
life of the Executive, only by the Executive.

 

  (viii) This option shall be subject to the following events and shall be
disposed of, or acted upon, in the manner set forth below:

 

  a) If the Executive ceases to be an employee of the Company for any reason
other than disability, retirement, death, or involuntary termination due to the
sale of an operating unit, then this option shall terminate;

 

2



--------------------------------------------------------------------------------

  b) If the Executive ceases to be an employee of the Company by reason of
disability or retirement, then this option shall terminate at the earlier of
five (5) years from the date of termination of employment or November 5, 2018;

 

  c) If the Executive ceases to be an employee of the Company by reason of death
or involuntary termination due to the sale of an operating unit, then this
option shall terminate at the earlier of one (1) year from the date of death or
involuntary separation or November 5, 2018.

 

  (ix) Executive agrees on behalf of Executive, and the heirs, legatees, and
legal representatives of Executive, with respect to all Shares (or any Shares of
the Company’s Common Stock issued pursuant to a stock dividend or stock split
thereon or any securities issued in lieu thereof or in substitution or exchange
therefor), that Executive, and the heirs, legatees, and legal representatives of
Executive, will comply with such restrictions as may be necessary to satisfy the
requirements of the Securities Act of 1933.

 

  (x) Executive shall not be deemed for any purposes to be a stockholder of the
Company with respect to any of the Shares except to the extent that this option
shall have been exercised with respect thereto and a stock certificate issued
therefor.

 

  (xi) The existence of this option shall not affect in any way the right or
power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stock of, or affecting the common stock of, the Company or the rights thereof,
or dissolution or liquidation of the Company, or any sale or transfer of all or
part of its assets or business, or any other Corporate act or proceeding,
whether of a similar character or otherwise.

 

III. Beneficiary. In accordance with the Plan, the Executive, by completing and
signing a “Designation of Beneficiary” shall have the right to designate a
beneficiary to receive any payment of any Award (deferred or otherwise)
remaining unpaid at Executive’s death, all in the manner and to the extent set
forth in this Agreement. The designation may be changed at any time by written
notice delivered to the Committee or its representative. If no Designation of
Beneficiary is made, any Award remaining unpaid, in whole or in part, at the
time of death of the Executive, shall be paid to his legal representative.

 

3



--------------------------------------------------------------------------------

IV. Withholding. As to any payment of Shares or cash credited or paid pursuant
to this agreement, the Committee may require that the Executive or his personal
representative, as the case may be, agree to any procedure necessary to enable
the Company to make adequate income tax withholdings.

 

V. Nonassignability. Neither Executive nor any of his beneficiaries shall have
any right or power to alienate, anticipate, commute, pledge, encumber or assign
any right to receive any amount which hereafter may become or at any time be due
hereunder, and no attempt to effect any such alienation, anticipation,
commutation, pledge, encumbrance or assignment will be recognized, honored or
accepted by the Company.

 

VI. Forfeiture. So long as any portion of any Award (including amounts
deferred), remain unpaid or undistributed, the Executive’s right to receive such
amount shall be forfeited if the Executive at any time during or after his
employment with the Company shall do any act, or engage directly or indirectly
(whether as owner, partner, officer, employee or otherwise) in the operation or
management of any business which, in the judgment of the Company, is detrimental
to or in competition with the Company or any of its subsidiaries or affiliates.

 

VII. Defined Terms. The terms used in this Agreement shall have the same meaning
as the terms defined in the Plan.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer, and the Executive has hereunto affixed his hand and
seal, the day and year first above written.

 

A. O. SMITH CORPORATION By:  

/s/ Mark A. Petrarca

  Senior Vice President   Human Resources and Public Affairs By  

/s/ Paul W. Jones

  Executive

 

4